Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 23,  24, 37  recite “means for” without reciting sufficient structure, so are given the claim interpretation above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018067380A1 (which has been provided in the International Search Report).

Regarding claim 1, WO2018067380A1 discloses  an apparatus for determining a precise location of a mobile device (Fig. 1, network 100; [0014], 1st sentence; Abstract; [0003], last sentence), comprising:
at least one server (Fig. 1, positioning server 128) containing precise positioning subscription options associated with the mobile device ([0014]; Fig. 2, element 212; [0016] discloses “Next, the serving eNB determines the resources to be allocated for the targeting positioning UE and sends an Information Response message 212 to the positioning server (E-SMLC) that includes the allocated resources and the associated parameters via an LPPa PDU. The serving eNB then allocates the resources to the target positioning UE and configures the target positioning UE with UL positing radio resource control (RRC) resources”; wherein the precise positioning subscription options are the configuration options selected; );
a plurality of client internet of things devices configured to communicate with the at least one server (Fig. 1, enB1, enB2, enB3), wherein at least one of the plurality of client internet of things devices is a serving internet of things device configured to provide precise positioning information to the mobile device (Fig. 2,serving eNB1 110,[0013]; FIG. 1, eNB1 110 is the serving eNB of target positioning UE 116, eNB2 112 is serving eNB for UE2 118 and eNB3 114 is the serving eNB for UE3 120);
and wherein the serving internet of things device is selected from the plurality of client internet of things devices based on the precise positioning subscription options ([0013] – [0021]).
WO2018067380A1 does not explicitly disclose that a data structure is used. WO2018067380A1  (Fig. 4) discloses devices that may be used in various parts of the system ([0022]). Memory is shown in Fig. 4 (element 404G). Hence using a data structure that can be stored in memory is obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationale E), this is not considered patentable. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to store the data structure in the memory of Fig. 4, because this would allow for  configuration parameters to be stored  and used.

Regarding claim 4, WO2018067380A1 disclose  the serving internet of things device is configured to provide the precise positioning information to the at least one server ([0017], last sentence), and the at least one server is configured to provide the precise positioning information to the mobile device (Abstract discloses “….to cause a serving evolved NodeB (eNB) to configure an uplink positioning signal for a target positioning user equipment (UE) served by the serving eNB…”)

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018067380A1  in view of WO2013150344A1  (which have been provided in the International Search Report).

Regarding claim 2, WO2018067380A1 does not disclose the precise positioning subscription options include a desired accuracy of the precise positioning information.
In the same field of endeavor, however, WO 2013150344 A1 discloses the precise positioning subscription options include a desired accuracy of the precise positioning information (Abstract discloses “The positioning QoS information may include, for example, a desired horizontal accuracy, a desired vertical accuracy, and a target response time”; page 7, lines 5 – 7; page 16, lines 1 - 14).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by WO 2013150344 A1 in the system of WO2018067380A1 because this would be used to determine desired position accuracy.

Regarding claim 3, WO2018067380A1 does not disclose the precise positioning subscription options include a desired update rate of the precise positioning information.
In the same field of endeavor, however, WO 2013150344 A1 discloses the precise positioning subscription options include a desired update rate of the precise positioning information (page 16, lines 1 – 14 discloses “response time and measurement time”. These would indirectly determine an update rate  e.g. if a measurement interval is selected, then that determines the rate).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by WO 2013150344 A1 in the system of WO2018067380A1 because this would be used to determine desired position accuracy.

Claims 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018067380A1  in view of CN103364797A (which have been provided in the International Search Report).

Regarding claim 5, WO2018067380A1 does not disclose the precise positioning information is in a radio technical commission for maritime (RTCM) format.
In the same field of endeavor, however, CN103364797A discloses the precise positioning information is in a radio technical commission for maritime (RTCM) format (page 2, lines 3 - 5).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN103364797A in the system of WO2018067380A1 because RTCM format is well known and widely used, thereby making it easy to implement.

Regarding claim 6, WO2018067380A1 does not disclose the precise positioning information is real-time kinematic satellite phase signal correction information.
In the same field of endeavor, however, CN103364797A discloses the precise positioning information is real-time kinematic satellite phase signal correction information (Abstract, lines 6 – 7; page 2, lines 3 – 8).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN103364797A in the system of WO2018067380A1 because RTK can provide high accuracy.

Regarding claim 7, WO2018067380A1 does not disclose the precise positioning information is differential satellite position correction information.
In the same field of endeavor, however, CN103364797A discloses the precise positioning information is differential satellite position correction information (page 2, lines 3 – 5).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN103364797A in the system of WO2018067380A1 because the differential format can provide high accuracy.

Claims 9 – 11, 15 – 18, 22 – 29, 32 – 34, 37 – 39, 42 – 43  are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 10327109) (which has been provided in the International Search Report).

Regarding claim 9, Maheshwari  discloses a method for determining a serving internet of things device to provide precise positioning information to a mobile device with a network of internet of things devices (Fig. 1; column 5,line 58 – column 6, line 7; wherein the serving internet of things device is interpreted as one of elements 110-1 -  110-3, 114), comprising:
obtaining a rough position of the mobile device (column 1, line 66 – column 2,line 11);
determining one or more proximate reporting internet of things devices based on the rough position (column 14, lines 7 – 10);
selecting the serving internet of things device from the one or more proximate reporting internet of things devices based on one or more configuration options (column 11, lines 22 – 27);
and selecting one or more hot candidates from the one or more proximate reporting internet of things devices based on one or more configuration options (column 6, lines 2 – 7).
As stated above, the serving internet of things device is interpreted as one of elements 110-1 -  110-3, 114. Though this is not explicitly stated by Maheshwari, Maheshwari’s Fig. 1 corresponds to Applicant’s Fig.1. Hence, it would be obvious to one of ordinary skill in the art to interpret the serving internet of things device is interpreted as one of elements 110-1 -  110-3, 114.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use interpret the serving internet of things device as one of elements 110-1 -  110-3, 114 as these are the only internet connected devices shown in Fig. 1 that directly communicate with the UE. Maheshwari states that UE may be an IOT device (column 5, lines  - 8). Hence if Fig. 1, had other UE devices show, they could also function as IOT devices.

Regarding claim 10, Maheshwari discloses the serving internet of things device is configured to provide real-time kinematic satellite phase correction information (column 7, lines 43 – 46; column 15, lines 17 - 21).

Regarding claim 11, Maheshwari discloses he serving internet of things device is configured to provide differential satellite correction information (column 6, lines 49 - 54).

Regarding claim 15, Maheshwari  discloses determining a status of the serving internet of things device; determining a distance between the mobile device and the serving internet of things device; and determining a replacement serving device from the one or more hot candidates if the status of the serving internet of things device is inactive or the distance between the mobile device and the serving internet of things device is above a threshold distance (column 6, lines 2 – 7; wherein distance exceeding a threshold would occur if the UE moves to another location. Status determination and distance determination are obvious since the UE moves away its distance will automatically rise above a threshold).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that distance is being measured and compared to a threshold since “moving away” is detected. This enables one to know the availability of a serving device.

Claim 16 is similarly analyzed as claim 9. Memory, processor are disclosed by Maheshwari (Fig. 7, elements 740, 730).

Claim 17 is similarly analyzed as claim 10.

Claim 18 is similarly analyzed as claim 11.

Claim 22 is similarly analyzed as claim 15.

Claim 23 is similarly analyzed as claim 9

Claim 24 is similarly analyzed as claim 15.

Claim 25 is similarly analyzed as claim 9

Claim 26 is similarly analyzed as claim 15.

Claim 27 is similarly analyzed as claim 15.

Claim 28 is similarly analyzed as claim 15. Maheshwari discloses a new candidate is selected if the UE moves away (as in claim 15). Hence it is inherent and obvious that the new candidate is a proximate candidate.

Regarding claim 29, the distance 10km is merely a design choice. Maheshwari discloses “moving away” (as in claim 15). Hence, use of a threshold is  inherent and obvious. A threshold of 10km is a design choice and could be based on transmission powers, interference, etc. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to select some threshold (e.g. 10km) based on transmission powers, interference, etc. 

Claim 32 is similarly analyzed as claim 27. Memory, processor are disclosed by Maheshwari (Fig. 7, elements 740, 730).

Claim 33 is similarly analyzed as claim 28.

Claim 34 is similarly analyzed as claim 29.

Claim 37 is similarly analyzed as claim 27.

Claim 38 is similarly analyzed as claim 28.

Claim 39 is similarly analyzed as claim 29.

Claim 42 is similarly analyzed as claim 27.

Claim 43 is similarly analyzed as claim 28.

Claims 12 – 13, 19 – 20, 30 – 31, 35 – 36, 40 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 10327109) in view of WO2013150344A1  (which have been provided in the International Search Report).

Regarding claim 12, Maheshwari does not disclose one or more configuration options include a desired accuracy of the precise positioning information.
In the same field of endeavor, however, WO 2013150344 A1 discloses one or more configuration options include a desired accuracy of the precise positioning information (Abstract discloses “The positioning QoS information may include, for example, a desired horizontal accuracy, a desired vertical accuracy, and a target response time”; page 7, lines 5 – 7; page 16, lines 1 - 14).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by WO 2013150344 A1 in the system of WO2018067380A1 because this would be used to determine desired position accuracy.

Regarding claim 13, Maheshwari does not disclose the one or more configuration options include a desired update rate of the precise positioning information.
In the same field of endeavor, however, WO 2013150344 A1 discloses the one or more configuration options include a desired update rate of the precise positioning information (page 16, lines 1 – 14 discloses “response time and measurement time”. These would indirectly determine an update rate  e.g. if a measurement interval is selected, then that determines the rate).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by WO 2013150344 A1 in the system of WO2018067380A1 because this would be used to determine desired position accuracy.

Claim 19 is similarly analyzed as claim 12.

Claim 20 is similarly analyzed as claim 13.

Claim 30 is similarly analyzed as claim 12.

Claim 31 is similarly analyzed as claim 13.

Claim 35 is similarly analyzed as claim 12.

Claim 36 is similarly analyzed as claim 13.

Claim 40 is similarly analyzed as claim 12.

Claim 41 is similarly analyzed as claim 13.


Claims 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 10327109) in view of CN103364797A (which have been provided in the International Search Report).

Regarding claim 14, WO2018067380A1 does not disclose the serving internet of things device is configured to provide the precise positioning information in a radio technical commission for maritime (RTCM) format.
In the same field of endeavor, however, CN103364797A discloses the serving internet of things device is configured to provide the precise positioning information in a radio technical commission for maritime (RTCM) format (page 2, lines 3 - 5).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN103364797A in the system of Maheshwari because RTCM format is well known and widely used, thereby making it easy to implement.

Claim 21 is similarly analyzed as claim 14.


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018067380A1  in view of  Maheshwari et al. (US 10327109) (which have been provided in the International Search Report).

Regarding claim 8, WO2018067380A1  does not disclose one or more of the plurality of client internet of things devices are configured as hot candidates based on the precise positioning subscription options, wherein a hot candidate is configured to be a replacement serving internet of things device if the serving internet of things device becomes inactive or a distance between the mobile device and the serving internet of things device exceeds a threshold distance.
In the same field of endeavor, however, Maheshwari  discloses one or more of the plurality of client internet of things devices are configured as hot candidates based on the precise positioning subscription options, wherein a hot candidate is configured to be a replacement serving internet of things device if the serving internet of things device becomes inactive or a distance between the mobile device and the serving internet of things device exceeds a threshold distance (column 6, lines 2 – 7; wherein distance exceeding a threshold would occur if the UE moves to another location).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Maheshwari in the system of WO2018067380A1  because this would allow a replacement to be found, which can then be used in location measurements.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to positioning determination:

Edge (US 20200092776) discloses systems and methods for deferred 5g location of a mobile device using a combined AMF and LMF based location solution.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632